Continuation Sheet:

Continuation of 7: 
Regarding claims 1, 2, 5, 9-11, 15, 17, 19, and 20, the grounds of rejection set forth in the final Office action filed 17 May 2021 are maintained.

Continuation of 12:
On page 7 and 8 of the remarks Applicant asserts that the plain meaning of the phrase “recurring units” used in the claims does not include a monomer unit which has been graft modified. However, the Examiner disagrees with assertion and contends that Applicant’s argument is predicated on an unduly narrow interpretation of the term “recurring units”. As an initial point, the Examiner contends that the plain meaning of the term “recurring unit” is any unit in a polymer which occurs more than once. Thus, a grafted monomer which occurs in a polymer in more than one copy reasonably reads on the claimed “recurring units”. Additionally, as is evidenced by Applicant’s description of graft copolymers on pages 7 and 8 of the remarks, it is generally understood by those of ordinary skill in the art that a graft copolymer is a polymer in which a monomer component is grafted to the one or more of the monomers forming the backbone of the polymer.  Thus, it is evident that graft copolymer would necessarily have recurring units which are partially derived from the grafting monomer.  As such, the Examiner maintains that within the scope of broadest reasonable interpretation the term “recurring units” encompasses graft copolymers such as that taught by Bonnet.
Furthermore, the Examiner notes that Applicant has not brought forth any evidence which objectively demonstrates that the term “recurring units” is exclusively used in the art to refer to monomers which are only incorporated into the backbone of a polymer (i.e. the main chain of the polymer). It also noted that the arguments of counsel cannot take the place of factually supported objective evidence (see MPEP 2145). In an effort to further clarify the plain meaning of the term “recurring units” as it is used by those of ordinary skill in the art of polymer chemistry, the Examiner points to US 6,525,144 to Tanahashi et al. (introduced here as an evidentiary reference) which discloses a norbornene polymer comprising a repeating unit (i.e. a recurring unit) which is formed by conducting a modification reaction on a norbornene monomer where the modification reaction may be a grafting reaction (abstract, col. 1 line 50-col. 2 line 14, specifically col. 2 lines 7-14).  As such, the disclosure of Tanahashi et al. objectively demonstrates that within the art of polymer chemistry, the term “repeating unit” which is understood to be the same the term “recurring unit” encompasses monomers which have been subjected to a grafting reaction like those of the polymer taught by Bonnet. 
On page 9 of the remarks Applicant asserts that Bonnet teaches that grafted side chains and polymer backbones are different and should be considered as such.  Applicant goes on to aver that in light of the difference between grafted side chains and polymer backbones taught by Bonnet one of ordinary skill in the art would not consider a grafted monomer as being a recurring unit. As an initial point, the Examiner’s interpretation of the term “recurring unit” is not predicated on the monomers of the polymer backbone and the grafting monomers being the same.  It is well understood in the art that grafted monomers are pendant from a polymer backbone whereas so-called 
On pages 9 and 10 of the remarks, Applicant asserts that silicone-based polymers are chemically and structurally different from olefinic and fluoroolefin-based polymers.  Applicant goes on to conclude that Blum (US 2009/0226742) therefore does not evidence that the term “recurring unit” encompasses units having a graft arrangement.  However, Applicant has not actually indicated why any of asserted differences between silicone-based polymers and the claimed VDF-based polymer undermines the interpretation relied upon in the instantly pending rejection.  For this reason Applicant’s argument is not found persuasive. 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782